NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



HAJI TEHRANI,                       )
                                    )
              Appellant,            )
                                    )
v.                                  )                Case No. 2D16-1020
                                    )
1st SOURCE INSURANCE, INC., an      )
Indiana corporation; STRAYER        )
SURVEYING & MAPPING, INC., a        )
Florida corporation; and ROBERT B.  )
STRAYER, JR.,                       )
                                    )
              Appellees.            )
___________________________________ )

Opinion filed November 3, 2017.

Appeal from the Circuit Court for Sarasota
County; Peter A. Dubensky and Andrea
McHugh, Judges.

George A. Vaka and Nancy A. Lauten of
Vaka Law Group, P.L., Tampa, for
Appellant.

Jessica Kirkwood Alley of Freeborn &
Peters, LLP, Tampa, and Raquel Ramirez
Jefferson of Phelps Dunbar, LLP, Tampa,
for Appellee 1st Source Insurance, Inc., an
Indiana corporation.

No appearance for remaining Appellees.



KHOUZAM, Judge.
              Haji Tehrani appeals the final judgment entered in favor of 1st Source

Insurance, Inc. Because the trial court erred in granting summary judgment on

Tehrani's intentional misrepresentation claim, we reverse that portion of the final

judgment. As to Tehrani's other claims, we affirm the final judgment without comment.

              Tehrani's complaint alleged that in late 2007, he was considering

purchasing a home on Casey Key Road in Osprey, Florida. In early 2008, Tehrani

entered into a contract to purchase the property contingent upon the condition of the

property and its carrying costs, including the cost of flood insurance. The cost of flood

insurance was dependent upon whether the home was located in a costal barrier

resource area (CBRA). Tehrani asked 1st Source Insurance, his insurance broker, to

advise him as to the insurability of the Casey Road Property as well as the cost of any

available flood insurance.

              Because real property located in CBRAs is not eligible for federally backed

flood insurance through the National Flood Insurance Program (NFIP), 1st Source

advised Tehrani to obtain an elevation certificate which would determine whether the

Casey Road Property was in a CBRA. If the property was located in a CBRA, private

flood insurance would be available, but at drastically increased rates. Tehrani hired

Strayer Surveying and Mapping to conduct an elevation survey, and Strayer generated

an elevation certificate that incorrectly provided that the Casey Key Property was not

located in a CBRA.

              Based on the incorrect elevation certificate, 1st Source advised Tehrani

that NFIP flood insurance was available and provided quotes. Tehrani alleged that he

relied on these representations and insurance quotes in deciding to close on the Casey



                                           -2-
Key Property. 1st Source ultimately represented that it had obtained a flood insurance

policy on the property, and Tehrani paid premiums for the policy.

              In February 2010, the mistake in Strayer's original elevation certificate was

discovered, and Strayer issued a corrected certificate. The corrected certificate showed

that the Casey Key property was actually located in a CBRA.

              Tehrani filed suit against Strayer in May 2011 but did not add 1st Source

to the suit until it filed its third amended complaint in March 2013. In the intentional

misrepresentation claim against 1st Source, the complaint alleged that on multiple

occasions, 1st Source represented that flood insurance was available or had been

procured at certain rates for the Casey Key property. Tehrani specifically identified

these statements and attached the emails to the complaint. He insisted he justifiably

relied on these representations in deciding to close on the property. Tehrani further

alleged that 1st Source was on notice that the insurance quotes it provided were false

and that flood insurance was not available at the quoted rates for the Casey Key

property. The complaint further alleged that contrary to 1st Source's representations, a

flood insurance policy was never issued for the Casey Key property. Tehrani claimed

that he was misled into believing that the property was insurable and, as a result,

suffered damages because he was exposed to inordinately high flood insurance

premiums and the property's location in a CBRA reduced its value.

              The trial court applied Indiana law to Tehrani's claims.1 On appeal, neither

party disputes that Indiana law applies. The court granted summary judgment in favor




              1
                  Tehrani is a resident of Indiana, and 1st Source is an Indiana corporation.


                                              -3-
of 1st Source on Tehrani's intentional misrepresentation claim, applying a two-year

statute of limitations. See Ind. Code § 34-11-2-4(a) (2009).

              After the trial court entered a final judgment, Tehrani timely appealed. On

appeal, Tehrani maintains that the trial court erred in applying a two-year statute of

limitations to his intentional misrepresentation claim. He argues that the trial court

should have applied the six-year statute of limitations applicable to claims for "relief

against frauds" to this cause of action. See Ind. Code § 34-11-2-7(4). We agree.

              This court reviews a trial court's order granting summary judgment de

novo. Shaw v. Tampa Elec. Co., 949 So. 2d 1066, 1069 (Fla. 2d DCA 2007). It is

undisputed that Indiana law applied to this action. Under Indiana law, claims sounding

in negligence are subject to a two-year statute of limitations. Ind. Code § 34-11-2-4(a).

However, claims for "relief against frauds" are subject to a six-year statute of limitations.

Ind. Code § 34-11-2-7(4). This latter six-year period "applies to those cases involving

fraud when the immediate and primary object of the suit is to obtain relief from fraud. It

does not apply to actions which fall within some other class even though questions of

fraud may arise incidentally." Martin v. Rinck, 491 N.E.2d 556, 558 (Ind. Ct. App.

1986).2 However, "[w]here either of two statutes of limitations may apply to a claim, any

doubt should be resolved in favor of applying the longer limitation." Wells v. Stone City

Bank, 691 N.E.2d 1246, 1249 (Ind. Ct. App. 1998). In ascertaining the applicable

statute of limitations, Indiana courts examine "the substance of the cause of action by

inquiring into the nature of the alleged harm." Whitehouse v. Quinn, 477 N.E.2d 270,

274 (Ind. 1985). Merely using labels like "fraud" to characterize a claim is insufficient to


              2
              Martin interpreted Indiana Code section 34-1-2-1, a prior version of
section 34-11-2-7(4).


                                            -4-
bring it into the scope of the six-year statute of limitations. See, e.g., Small v. Centocor,

Inc., 731 N.E.2d 22, 29 (Ind. Ct. App. 2000).

              Under Indiana law, in order to state an action for fraud, the plaintiff must

allege

              1) that there was a material misrepresentation of past or
              existing fact; 2) that the representation was false; 3) that the
              representation was made with knowledge or reckless
              ignorance of its falsity; 4) that the complaining party relied on
              the representation; and 5) that the representation
              proximately caused the complaining party's injury.

Wells, 691 N.E.2d at 1250. Here, Tehrani specifically stated a claim for fraud by

alleging (1) that 1st Source made certain representations as to the availability of flood

insurance; (2) that these representations were false; (3) that 1st Source knew these

representations were false because they were on notice that the Casey Key property

was in a CBRA; (4) that Tehrani relied on these representations; and (5) that the

misrepresentations were the proximate cause of the harm sustained by Tehrani.

Moreover, the trial court was obligated to resolve any doubt in favor of the longer statute

of limitation. See id. at 1249. Thus, the trial court should have applied a six-year

statute of limitations to Tehrani's intentional misrepresentation claim.

              Accordingly, the trial court erred in granting summary judgment in favor of

1st Source on Tehrani's intentional misrepresentation claim; we hereby reverse that

portion of the summary judgment and remand for further proceedings consistent with

this opinion. We otherwise affirm.

              Affirmed in part; reversed in part; remanded.



CRENSHAW and ROTHSTEIN-YOUAKIM, JJ., Concur.



                                            -5-